DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Yu-Te Chen on March 25, 2021.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
A semiconductor device, comprising:
a semiconductor wafer having a plurality of functional regions separated by a plurality of vertical streets and a plurality of horizontal streets in non-functional regions;
plurality of functional regions, respectively; and
a plurality of first protection dams disposed on the plurality of vertical streets and the plurality of horizontal streets of the plurality of non-functional regions and spaced from the plurality of semiconductor chips, wherein the plurality of first protection dams are formed by polyimide;
wherein the plurality of first protection dams are disposed at corners of the plurality of semiconductor chips, and wherein each of the plurality of first protection dams comprises:
a vertical segment disposed on a vertical street;
a horizontal segment disposed on a horizontal street; and
an intersection segment disposed at an intersection point of the vertical segment and the horizontal segment;
wherein the vertical segment and the horizontal segment are partially superposed with corresponding semiconductor chip as seen in side views of the semiconductor wafer; and
wherein bottoms of the plurality of semiconductor chips and bottoms of the plurality ofplurality of semiconductor chips, whereby the plurality of first protection dams protect the sidewalls of the plurality of semiconductor chips and prevent cracking of the plurality of semiconductor chips.

The semiconductor device of claim 1, wherein a distance from a sidewall of a semiconductor chip to an outer surface ofa first protection dam, away from the semiconductor chip, is less than 10 µm.

Claim 5 (Currently Amended).
The semiconductor device of claim 1, wherein the plurality of first protection dams surround the plurality of semiconductor chips, respectively.

Claims 6-7 (Cancelled).

Claim 8 (Currently Amended).
The semiconductor device of  claim 1, wherein the vertical segment, the horizontal segment, and the intersection segment are integrally formed.

Claims 9-18 (Cancelled).

Claim 19 (Currently Amended).
A method for manufacturing a semiconductor device comprising:
providing a semiconductor substrate;
providing a semiconductor structure on a surface of the semiconductor substrate, wherein the semiconductorstructure comprises a plurality of active area and a 
forming a plurality of openings from a top surface of the semiconductor structure to the surface of the semiconductor substrate in the inactive areas, wherein portions of the semiconductor substrate are exposed to the plurality of openings and the plurality of openings are spaced from the active areas; and
filling a protection layer in the plurality of openings, wherein the protection layer is formed by polyimide; and
after filling the protection layer in the plurality of openings, removing portions of the semiconductor structure in the inactive areas so that the protection layer has an outer surface extending from the semiconductor substrate along sidewalls of the semiconductor structure to a height not less than a height of the semiconductor structure and is not in contact with the semiconductor structure in the active areas, whereby the protection layer protects the sidewalls of the semiconductor structure and prevent cracking of the semiconductor structure.

Claim 20 (Currently Amended).
The method of claim 19, wherein the step of filling the protection layer in the plurality of openings comprises: depositing the protection layer in the top surface of the semiconductor structure and in the plurality of openings; and removing a portion of the protection layer to expose the top surface.

Information Disclosure Statement
IDS filed on March 23, 2021 was considered.

Allowable Subject Matter
Claims 1-5, 8, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all limitations of base claim 1 including that a plurality of first protection dams spaced from the plurality of semiconductor chips, wherein each of the plurality of first protection dams comprises: a vertical segment disposed on a vertical street; a horizontal segment disposed on a horizontal street; and an intersection segment disposed at an intersection point of the vertical segment and the horizontal segment; wherein the vertical segment and the horizontal segment are partially superposed with corresponding semiconductor chip as seen in side views of the semiconductor wafer. Therefore, claim 1 is allowable. Accordingly, claims 2-5 and 8 are allowable as they depend upon claim 1.
The prior art of record neither anticipates nor renders obvious all limitations of base claim 19 including forming a plurality of openings from a top surface of the semiconductor structure to the surface of the semiconductor substrate in the inactive areas; after filling the protection layer in the openings, removing portions of the semiconductor structure in the inactive areas so that the protection layer has an outer surface extending from the semiconductor substrate along sidewalls of the semiconductor structure to a height not less than a height of the semiconductor structure and is not in contact with the semiconductor structure in the active areas. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record, not relied upon for rejection, but is considered pertinent to applicant's disclosure:
US PG-Pub No.: 2015/0162243 A1;
US Patent No.: 6,743,699 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892